Citation Nr: 1501705	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for antiphospholipid syndrome (also known as Hughes Disease), to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

This matter was previously remanded in May 2014 by the Board for further evidentiary development.

The Veteran testified at a November 2011 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has antiphospholipid syndrome (also known as Hughes Disease).


CONCLUSION OF LAW

Antiphospholipid syndrome was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in May, 2014.  

The Board's remand instructed the RO to: (1) take appropriate steps to obtain outstanding records at St. Mary's hospital, including contacting the Veteran; (2) afford the Veteran an examination to determine the etiology of his claimed disorder, (3) provide the Veteran with notice of the examination, (4) undertake any additional development deemed necessary, and (5) readjudicate the claim.

VA sent a June 2014 letter to the Veteran requesting authorization to obtain any updated private treatment records, including those from St. Mary's Hospital.  The Veteran did not initially respond to this request, and later indicated in November 2014 that he did not have additional evidence.  The Veteran was scheduled for and attended a July 2014 VA examination.  The RO readjudicated the claim in an October 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a June 2010 letter of the evidence and information necessary to substantiate his claims on a direct and secondary basis, and as secondary to herbicide exposure, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the July 2010 rating decision on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination in July 2014 after having initially declined a VA examination in October 2010.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to service connection for antiphospholipid syndrome.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection for Antiphospholipid Syndrome

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  While antiphospholipid syndrome is not one of those identified diseases, service connection may still be warranted pursuant to herbicide exposure if the evidence shows a nexus between the disease and exposure.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran currently asserts that he suffers from antiphospholipid syndrome, which is a result of his active duty military service, or in the alternative, secondary to his service-connected coronary artery disease, or in the alternative, secondary to herbicide exposure.  At his November 2011 Travel Board hearing, the Veteran states that he originally thought he had antiphospholipid syndrome after speaking with a mutual friend in the medical field.  The Veteran filed his claim in June 2010. 

Private treatment records indicate that the Veteran has antiphospholipid antibodies and other symptoms potentially consistent with antiphospholipid syndrome.  These symptoms included headaches and fatigue.  Private treatment records also address the Veteran's coronary artery disease and hypertension.  

As previously mentioned, the Veteran was afforded a VA examination in July 2014.  The examiner concluded that the Veteran did not currently have and has never had antiphospholipid syndrome.  The examiner distinguished between antiphospholipid syndrome and the presence of antiphspholipid antibodies.  The examiner reached this conclusion after a thorough review of the Veteran's medical history and specifically addressed the private medical records.  The examiner explained:

There is no current evidence of an active antiphospholipid syndrome/Hughes disease...given the absence of abnormal vascular clotting and medically accepted knowledge that antiphospholipid antibodies can exist in the general population in the absence of disease (citing medical literature).

While it is within the realm of possibility that this Veteran's headaches could be a result of APLS, there is no clear objective evidence of this; the reported white matter lesions felt to represent ischemia (by the private physician) as likely as not are incidental findings (citing medical literature) or due to [the Veteran's] other risk factors to include [hypertension], elevated cholesterol, prior smoking and advancing age.  Atrial fibrillation has been medically recognized as a potential cause of silent cerebral ischemia as well (citing medical literature).

Here the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  While the Board acknowledges the private medical records submitted by the Veteran, the evidence suggests, as reiterated by the VA examiner, that the Veteran has not suffered from antiphospholipid syndrome during the period on appeal.  Rather, the Veteran had antiphospholipid antibodies and other symptoms consistent with antiphospholipid syndrome.  However, as explained by the examiner, the antiphospholipid antibodies are not dispositive of the disease and the Veteran has several other risk factors that could explain his symptoms.  Given the lack of abnormal vascular clotting, the knowledge that antibodies can exist in the general population in the absence of disease, and the presence of several other risk factors to explain his symptoms, the examiner clearly felt that the Veteran did not have antiphospholipid syndrome.  In short, while the Veteran has had some symptoms potentially consistent with antiphospholipid syndrome, as identified in private medical records, the preponderance of the evidence shows that these symptoms were not in fact due to antiphospholipid syndrome.

The Board has considered the private treatment record dated in May 2011, wherein Dr. T.G.
, noted that the Veteran's cardiac and neurological problems are possibly related to antiphospholipid antibodies.  The physician also noted that recently antiphospholipid antibodies have been strongly linked to angioplasty and angioplasty failure and may be part of the antiphospholipid syndrome.  However, given the clearly tentative language used by the physician, and the lack of discussion of other factors in his history discussed by the VA examiner, the Board finds this record to be far less probative than the VA opinion discussed above.

As such, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for antiphospholipid syndrome must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met. 

In reaching this conclusion, the Board has no reason to question the Veteran's sincerity with respect to his claim.  Also of note in this case, the record shows that the Veteran does in fact have medical training as he is was an assistant clinical professor at Yale Medical School, at least at the time of his November 2011 Travel Board hearing.  While the Board recognizes that the Veteran does have medical training and general medical knowledge superior to a lay person, the Veteran states at his hearing that his medical expertise is ophthalmology.  

In the instant case, the Board finds that while the Veteran does have medical training and expertise, the presence of antiphospholipid syndrome is outside of his realm of medical expertise, and as a result any opinion he has provided as to its existence or etiology is of limited probative value, particularly when viewed in light of the opinion of a VA examiner with specialized medical knowledge, training, or experience in this particular field of medicine.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran and his representative's assertions that he currently has antiphospholipid syndrome are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional with specialized knowledge in this particular medical field of cardiovascular conditions.  

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes antiphospholipid syndrome has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.


ORDER

Entitlement to service connection for antiphospholipid syndrome, to include as secondary to service-connected coronary artery disease and herbicide exposure is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


